Citation Nr: 0431400	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  94-48 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to April 
1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The Board remanded the claim to the RO in January 
2004, and it has now been returned to the Board for further 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Historically, the record shows that in an April 1999 rating 
decision the RO granted service connection for hearing loss 
and assigned a noncompensable rating effective in March 1994.  
In November 2001, the RO received the veteran's claim for an 
increased rating for hearing loss and provided the veteran an 
audiology examination in June 2002.  In its rating decision 
dated in July 2002, the RO denied an increased rating for the 
veteran's service-connected hearing loss.  In the same rating 
decision, the RO denied service connection for tinnitus.  In 
its narrative, the RO said that tinnitus had been noted at 
the recent VA examination but that it was unable to grant 
service connection because the evidence was not sufficient to 
demonstrate that tinnitus had its onset in service.  

In July 2002, the veteran filed a notice of disagreement with 
the denial of an increased rating for hearing loss and with 
the denial of service connection for tinnitus.  At that time, 
the veteran stated he had reported to his VA examiner that 
the ringing in his ears had become worse about five years 
before the exam, not that he had first noticed it then.  He 
asserted that two of the causes for tinnitus are head injury 
and noise exposure.  He reported that he had been exposed to 
loud noises during his service in Vietnam, and he stated that 
his service medical records would show that he had a head 
injury in service.  The RO prepared a statement of the case, 
and the veteran perfected his appeal of the denial of the 
increased rating for hearing loss and the denial of service 
connection for tinnitus.  

In a decision dated in June 2003, the Board denied 
entitlement to an increased (compensable) rating for hearing 
loss.  There is no indication that the veteran appealed that 
decision, and the matter of an increased rating for hearing 
loss is not before the Board.  

In May 2003, pursuant to provisions of 38 C.F.R. § 19.9(a)(2) 
as then in effect, the Board undertook development of the 
tinnitus service connection claim.  This was prior to notice 
of the May 2003 decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) decision 
that invalidated 38 C.F.R. § 19.9(a)(2).  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Thereafter, in light of the Federal 
Circuit decision and other policy considerations, the Board 
remanded the claim to the RO for the additional development.  
In the remand, the Board requested an opinion be obtained 
from the examiner who conducted the June 2002 audiology 
examination as to whether it is at least as likely as not 
that the veteran's current tinnitus is related to noise 
exposure experienced in service.  

The examiner who conducted the June 2002 audiology 
examination provided an opinion in May 2004.  The examiner 
based his opinion on three VA examinations and review of the 
service medical records, which he stated documented no 
complaints or treatment for tinnitus in service.  The Board 
finds this opinion to be inadequate because it does not 
explain the rationale for its conclusion nor does it take 
into account the veteran's contention that his tinnitus is 
due to a head injury as well as noise exposure.  In this 
regard, the Board notes that the service medical records show 
that the veteran was hit in the head with a pool cue in 
January 1967, received sutures at an emergency room for a 
laceration above the right eye, and at a hospital clinic 
visit later that month complained of frontal headaches.  
Further, the Board believes that an opinion should be 
obtained as to whether it is at least as likely as not that 
the veteran's tinnitus was caused or aggravated by his 
service-connected hearing loss.  The Board will therefore 
request that the veteran be provided an audiology examination 
and that a medical opinion as to the etiology of the 
veteran's tinnitus be obtained.  

The Board also notes that although the RO has provided the 
veteran with the text of 38 C.F.R. § 3.159, the RO has not 
complied fully with VA's duty to notify and assist the 
veteran with respect to the issue of entitlement to service 
connection for tinnitus.  Nowhere in the file does the Board 
find that the RO notified the veteran of the evidence 
necessary to substantiate his claim, nor has the RO informed 
the veteran of which information and evidence he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Further, there is no 
indication that VA has requested that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159 (2004); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Finally, the Board notes that the Board in its January 2004 
remand mistakenly listed a private attorney as the veteran's 
representative in this appeal, and the RO did the same in its 
forwarding letter for the June 2004 supplemental statement of 
the case.  Review of the record shows that in a letter dated 
in August 2001, the attorney stated that his representation 
was limited to the veteran's claim of entitlement to an 
effective date earlier than February 1994 for a 100 percent 
rating for post-traumatic stress disorder.  There is no 
indication that the veteran has been advised that he may 
appoint a representative to assist him with the issue of 
entitlement to service connection for tinnitus.  This should 
be done.  

Accordingly, this appeal is REMANDED to VA's Veterans 
Benefits Administration AMC for the following actions:  

1.  The AMC should notify the veteran 
that he may appoint a representative to 
assist him with the claim for service 
connection for tinnitus.  The AMC should 
provide the veteran with instructions as 
to how to do so.  

2.  The AMC should contact the veteran 
and explicitly notify him that evidence 
needed to substantiate his claim for 
service connection for tinnitus is a 
medical opinion wherein the medical 
professional determines that it is at 
least as likely as not that his current 
tinnitus had its onset in service or is 
causally related to an identified 
incident of service, such as a head 
injury in service, noise exposure in 
service, or a combination thereof.  
Alternatively, evidence needed to 
substantiate the claim is a medical 
opinion wherein the medical professional 
determines that it is at least as likely 
as not that the veteran's current 
tinnitus was caused or chronically 
worsened by his service-connected hearing 
loss.  The veteran should be notified 
that VA will arrange for VA examination 
and obtain a VA medical opinion, but that 
it is ultimately his responsibility to 
obtain evidence that substantiates the 
claim.  

In addition, the AMC should request that 
the veteran identify the names, addresses 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
from which he has received treatment or 
evaluation for tinnitus at any time since 
service.  With authorization from the 
veteran, the AMC should obtain and 
associate with the claims file evidence 
identified by the veteran that has not 
been secured previously.  

The AMC should also request that the 
veteran provide any evidence in his 
possession that pertains to the issue of 
entitlement to service connection for 
tinnitus.  

3.  Thereafter, the AMC should arrange 
for a VA audiology examination of the 
veteran to determine the etiology of any 
current tinnitus.  The examiner should be 
requested to review the claims file, 
including the veteran's service medical 
records showing a head injury in January 
1967 and service personnel records 
showing he had duties as an auto mechanic 
helper and as a track vehicle mechanic.  
After examination of the veteran and 
review of the record, the examiner should 
be requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current tinnitus had its onset in service 
or is causally related to any incident of 
service, including a head injury and/or 
noise exposure.  In addition, the 
examiner should provide an opinion, again 
with complete rationale, as to whether it 
is at least as likely as not that the 
veteran's service-connected hearing loss 
caused or chronically worsened any 
current tinnitus.  The claims file must 
be provided to the examiner for review 
and that it was available and pertinent 
documents therein reviewed should be 
noted in the examination report.  

4.  Then, after undertaking any 
additional development deemed warranted 
in view of the state of the record at 
that time, the claim for service 
connection for tinnitus should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case, and 
the veteran and his representative, if 
any, should be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


